tcmemo_2012_359 united_states tax_court edward r zampella petitioner v commissioner of internal revenue respondent docket no filed date p and p’s brother were appointed coexecutors of their mother’s estate which included a residence valued at dollar_figure p’s mother devised her entire estate to p and his brother to be divided equally share and share alike p and his brother as coexecutors of their mother’s estate transferred title to the residence to p in exchange for dollar_figure on his tax_return p claimed the dollar_figure first-time_homebuyer credit held p is not entitled to the first-time_homebuyer credit because he did not purchase the single-family home as that term is defined by sec_36 sandy freund lawrence m brody and frank agostino for petitioner jessica r browde for respondent memorandum opinion armen special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the sole issue for decision is whether petitioner is entitled to the dollar_figure first-time_homebuyer credit fthbc under sec_36 for background this case was submitted fully stipulated under rule and the stipulated facts are so found we incorporate by reference the parties’ stipulation of facts supplemental stipulation of facts second supplemental stipulation of facts and accompanying exhibits petitioner resided in the state of new jersey when the petition was filed on date petitioner’s mother maria lee zampella died leaving a last will and testament will in the will petitioner’s mother appointed petitioner and petitioner’s brother as coexecutors of her estate and devised to them her entire estate real personal and mixed of whatsoever nature unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner’s father predeceased petitioner’s mother and description wheresoever the same be located situated or found to be divided equally share and share alike for their own use and benefit included in the property of the estate of maria lee zampella estate was a residence in middletown new jersey residence the appraised fair_market_value of the residence on the date of death was dollar_figure by deed dated date deed petitioner and his brother as grantors in their representative capacities as coexecutors of the estate of maria lee zampella deceased transferred title of the residence to petitioner as grantee the deed states that t he grantor grants and conveys transfers ownership of the residence to the grantee and t his transfer is made for the sum of dollar_figure in a hud-1 settlement statement which was prepared for the closing of the transfer and also dated date hud-1 petitioner and his brother as coexecutors and beneficiaries of the estate of maria lee zampella are listed as the seller and petitioner is listed as the borrower the hud-1 indicates that dollar_figure was transferred from the borrower and provided to the seller the dollar_figure settlement proceeds related to the transfer were deposited into a_trust a stamp on the deed indicates that it was recorded among the land records of monmouth county new jersey on date account a check for dollar_figure was subsequently issued to petitioner’s brother from the trust account petitioner timely filed a federal_income_tax return petitioner attached to that return a form_5405 first-time_homebuyer credit on which he claimed an dollar_figure fthbc related to his acquisition of the residence in a notice_of_deficiency respondent determined that petitioner was not entitled to the fthbc i burden_of_proof discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous see rule a 503_us_79 290_us_111 moreover credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any credit claimed rule a 308_us_488 292_us_435 89_tc_816 although petitioner contends that he satisfies the requirements of sec_7491 we need not decide whether the burden_of_proof shifts to respondent with respect to factual issues under sec_7491 because our conclusions herein are based on a preponderance_of_the_evidence see 124_tc_95 ii the first-time_homebuyer credit as applicable herein and as amended by the american_recovery_and_reinvestment_act_of_2009 pub_l_no sec stat pincite sec_36 generally allows up to an dollar_figure credit against an individual’s federal_income_tax if the individual qualifies as a first-time_homebuyer who purchased a principal_residence in the united_states after date and before date sec_36 h sec_36 as amended also provides that the fthbc for the purchase of a principal_residence after date and before date may be claimed on either the taxpayer’s or federal_income_tax return sec_36 defines a purchase for purposes of the fthbc as any acquisition but only if the property is not acquired from a person related to the person acquiring such property siblings are excluded from the definition of related_persons for fthbc purposes sec_36 sec_267 c however under sec_36 related_persons generally include an executor of an estate and a beneficiary of such estate sec_267 respondent contends that petitioner did not purchase the residence within the meaning of sec_36 because petitioner a beneficiary of the estate acquired the residence from a related_person ie an executor of the estate thus respondent concludes that petitioner is not entitled to the fthbc with respect to the residence we agree with respondent’s conclusion petitioner does not dispute that he is a beneficiary of his mother’s estate petitioner also does not dispute that he and his brother were appointed coexecutors of their mother’s estate in addition the deed indicates that petitioner and his brother in their representative capacities as coexecutors of their mother’s estate transferred title of the residence to petitioner furthermore petitioner and his brother as coexecutors and beneficiaries of the estate of maria lee zampella sec_267 provides one exception in regard of property sold or exchanged to satisfy a pecuniary_bequest the record indicates that this exception is inapplicable in the instant case and petitioner does not contend otherwise respondent does not dispute that petitioner otherwise qualifies as a first- time homebuyer or that the residence is a principal_residence for fthbc purposes the record contains no contract of sale or other agreement related to the residence are listed as the seller on the hud-1 moreover petitioner and his brother both signed the hud-1 as seller and petitioner signed as borrower we find this evidence compelling after review of the record as a whole we conclude that petitioner acquired the residence from a related_person ie an executor of the estate petitioner contends that the form of the transaction does not properly reflect the substance of his acquisition of the residence petitioner urges us to treat his acquisition of the residence as a bifurcated transaction such that he acquired only a one-half interest in the residence from an executor of the estate and acquired the remaining one-half interest from his brother directly in this regard petitioner invites us to ignore his brother’s role as a coexecutor of the estate for purposes of the fthbc we decline this invitation because the record indicates that petitioner acquired the residence from an executor of the estate and the substance of the transaction accords with its form see 361_f2d_93 5th cir aff’g 42_tc_1137 moreover the court_of_appeals for the third circuit the court to which this case is appealable absent a stipulation to the contrary has held that a taxpayer can challenge the tax consequences of an agreement as determined by the commissioner only by adducing proof which in an action between the parties to the agreement would be admissible to alter that construction or to show its unenforceability because of mistake undue influence fraud duress etc 378_f2d_771 3d cir vacating and remanding 44_tc_549 in sum we hold that petitioner a beneficiary of the estate acquired the residence from an executor of the estate a related_person under sec_36 because petitioner acquired the residence from a related_person he did not purchase the residence within the purview of sec_36 thus we sustain respondent’s determination finally in reaching the conclusions described herein we have considered all arguments made by petitioner and to the extent not expressly mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent because we sustain respondent’s determination on the basis of the related_person rule under sec_36 we need not and do not address his alternative ground for disallowance under sec_36 dealing with the basis of the acquired residence
